DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 26-30, 33-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al. (US 9,833,839 B2). 
Regarding claim 21, Gibson discloses a method of additive manufacturing with an interface layer (title/abstract) comprising the steps of:
forming an object 416, equivalent to the claimed part, and a support structure 420, equivalent to the claimed shrinking platform (29:1+), each of the part and the shrinking platform comprising metal particles and one or more binder components (11:35+); and 
forming an interface layer 422, equivalent to the claimed release layer, between the part and the shrinking platform (29:1+), the release layer comprising a material that does not sinter (18:36+, 37:50+), which is equivalent to the claimed powderizes, when the part and the shrinking platform are sintered; 
wherein, during sintering, the part and the shrinking platform are configured to uniformly sinter (39:34+).
Regarding claim 22, Gibson discloses that the interface layer may be provided as intermittent pattern (29:53+), equivalent to the claimed tacks.

Regarding claim 26, Gibson discloses a method of additively manufacturing a three-dimensional structure (title/abstract), comprising steps of: 
sintering an object 416, equivalent to the claimed part, and a support structure 420, equivalent to the claimed shrinking platform (29:1+), each of the part and the shrinking platform comprising metal particles and one or more binder components (11:35+), at least a portion therebetween the part and the shrinking platform having a release layer (29:1+), the release layer comprising a material that powderizes when the part and the shrinking platform are sintered (18:36+, 37:50+); and 
wherein, during the sintering, the part and the shrinking platform are held in relative position with respect to one another (39:34+).
Regarding claim 27, Gibson discloses each of the part and the shrinking platform are configured to shrink at a same rate during the sintering (39:34+).
Regarding claim 28, Gibson discloses a method of additively manufacturing a three-dimensional structure (title/abstract), comprising steps of: 
forming an object 1102, equivalent to the claimed part, a support structure 1104, and a shrinking platform 1108 (51:29+), each of the part, the support structure, and the shrinking platform comprising metal particles and one or more binder components (11:35+); forming an interface layer, equivalent to the claimed release layer, between the support structure and the shrinking platform (51:50+), the release layer comprising a material that powderizes when the part, the support structure, and the shrinking platform are sintered (18:36+, 37:50+); and 
wherein, during sintering, the part and the support structure are held in relative position with respect to one another, and collectively, in relative position with respect to the shrinking platform (39:34+).

Regarding claim 30, Gibson discloses each of the part and the shrinking platform are configured to shrink at a same rate when sintered (39:34+).
Regarding claim 33, Gibson discloses a method of additively manufacturing a three-dimensional structure (title/abstract), comprising steps of: 
sintering an object 1102, equivalent to the claimed part, a support structure 1104, and a shrinking platform 1108 (51:29+), each of the part, the support structure and the shrinking platform comprising metal particles and one or more binder components (11:35+), at least a portion therebetween the support structure and the shrinking platform having a release layer, (29:1+), the release layer comprising a material that powderizes when the part, the support structure, and the shrinking platform are sintered (18:36+, 37:50+); 
wherein, during the sintering, the part, the support structure, and the shrinking platform are held in relative position with respect to one another (39:34+).
Regarding claim 34, Gibson discloses each of the part and the shrinking platform are configured to shrink at a same rate during the sintering (39:34+).
Regarding claim 35, Gibson discloses a method of additively manufacturing a three-dimensional structure (title/abstract), comprising steps of: 
sintering an object 1102, equal to the claimed first body of model material, and a shrinking platform 1108, equal to the claimed second body of model material (51:29+), each of the first body of model material and the second body of model material comprising metal particles and one or more binder components (11:35+), at least a portion therebetween the first body of model material and the second body of model material being a release layer (29:1+), the release layer comprising a material that powderizes when the first body of model material and the second body of model material are sintered (18:36+, 37:50+);

Regarding claim 36, Gibson discloses the first body material comprises one or more parts (51:29+).
Regarding claim 37, Gibson discloses a step of forming a release layer between layers of the first body of model material (51:50+).
Regarding claim 38, Gibson discloses that the interface layer may be provided as intermittent pattern (29:53+), equivalent to the claimed tacks.
Regarding claim 39, Gibson discloses the relative position is a common centroid (FIG. 12).
Regarding claim 40, Gibson discloses the release layer comprises a ceramic (18:36+, 37:50+).
Regarding claim 41, Gibson discloses the first body material comprises one or more support structures (51:29+).
Regarding claim 42, Gibson discloses a step of forming a release layer between layers of the first body of model material (29:1+).
Regarding claim 43, Gibson discloses that the interface layer may be provided as intermittent pattern (29:53+), equivalent to the claimed tacks.
Allowable Subject Matter
Claims 24-25, and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. As discussed in the Parent App. No. 16/057,730 now US 10,556,384, Gibson does not disclose a sliding layer or interface layer between the shrinking substrate and the sintering setter, i.e. the build plate.
Response to Arguments
Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive. Applicant contends that Gibson et al. (US 9,833,839 B2) is not prior art under 35 U.S.C. 102 because the provisional 62/322,760 filed 14 April 2016 does not support the subject matter upon which the rejection is based, see further Exhibit A which characterizes the ‘760 provisional has having no description for shrinking platform, powderizing any layer, uniform sintering, or relative positions during sintering. 
The Examiner disagrees with Applicant’s characterization. Specifically, at ¶ 36 of the provisional ‘760 recites, 
[0036] In another aspect, the second nozzle (or a third nozzle) may be used to provide an interface material that is different from the support material, such as the corresponding binder, along with a ceramic or some other material that will not sinter under the time and temperature conditions used to sinter the injection molding material. This may also or instead include a metal or the like that forms a brittle interface with the sintered part so that it can break away from the final object easily after sintering. Where this interface material does not sinter, it may be used in combination with a sinterable 
Which clearly suggests the features of the claimed process of independent claims 21, 26, 28, 33, 35. Specifically, at least ¶ 36 suggests a shrinking support or platform and a powderizable interface layer. The action of the support implies uniform sintering and that relative positions during sintering are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742